Martin, J.

delivered the opinion of the court.
This is an action for work and labor done. The plea is the general issue. There was judgment against the defendant, and he appealed.
He has made no defence in this court, and the examination of the record has convinced us, the case is not susceptible of any. The plaintiff has claimed damages for the ffivolous appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts, and damages at the rate of ten per centum on the amount of the judgment.